COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  CITY OF EL PASO,                               §          No. 08-19-00200-CV

                       Appellant,                §             Appeal from the

  v.                                             §           384th District Court

  RHONDA E. LUEBS,                               §         of El Paso County, Texas

                        Appellee.                §          (TC# 2018DCV2030)

                                            §
                                          ORDER

       The Court on its own motion VACATES the December 12, 2019 submission setting for

the above styled and numbered cause pending a ruling on the Appellant’s Motion to Dismiss

Appeal for Mootness.

       IT IS SO ORDERED this 6th day of December, 2019.


                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.